Name: 2004/36/EC: Commission Decision of 23 December 2003 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Guyana, Kenya, Serbia and Montenegro and Egypt (Text with EEA relevance) (notified under document number C(2003) 5007)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  Europe;  fisheries;  America;  health;  trade;  marketing
 Date Published: 2004-01-14

 Avis juridique important|32004D00362004/36/EC: Commission Decision of 23 December 2003 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Guyana, Kenya, Serbia and Montenegro and Egypt (Text with EEA relevance) (notified under document number C(2003) 5007) Official Journal L 008 , 14/01/2004 P. 0008 - 0011Commission Decisionof 23 December 2003amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Guyana, Kenya, Serbia and Montenegro and Egypt(notified under document number C(2003) 5007)(Text with EEA relevance)(2004/36/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), and in particular Article 2(2) and (3) thereof,Whereas:(1) Commission Decision 97/296/EC of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorised for human consumption(2) lists the countries and territories from which imports of fishery products for human consumption is authorised. Part I of the Annex to that Decision lists the countries and territories covered by a specific Decision under Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(3), and part II of that Annex lists the countries and territories meeting the conditions set out in Article 2(2) of Decision 95/408/EC.(2) Commission Decisions 2004/40/EC(4), 2004/39/EC(5), 2004/37/EC(6) and 2004/38/EC(7) set specific import conditions for fishery products originating in Guyana, Kenya, Serbia and Montenegro and Egypt, respectively. These countries should therefore be added to the list in part I of the Annex to Decision 97/296/EC.(3) Decision 97/296/EC should therefore be amended accordingly.(4) This Decision should take effect on the same day as Decisions 2004/40/EC and 2004/38/EC as regards the import of fishery products from Guyana and Egypt.(5) As regards the import of fishery products from Kenya and Serbia and Montenegro this Decision should take effect on the same day as Decisions 2004/39/EC and 2004/37/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/296/EC is replaced by the Annex to this Decision.Article 2This Decision shall apply from 28 February 2004, as regards the imports of fishery products from Kenya and Serbia and Montenegro.This Decision shall apply from 17 January 2004, as regards the import of fishery products from Guyana and Egypt.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17; Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 122, 14.5.1997, p. 21, Decision as last amended by Decision 2003/764/EC (OJ L 273, 24.10.2003, p. 43).(3) OJ L 268, 24.9.1991, p. 15; Directive as last amended by Regulation (EC) No 806/2003.(4) See page 27 of this Official Journal.(5) See page 22 of this Official Journal.(6) See page 12 of this Official Journal.(7) See page 17 of this Official Journal.ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific Decision under Directive 91/493/EECAE- UNITED ARAB EMIRATESAL- ALBANIAAN- NETHERLANDS ANTILLESAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBG- BULGARIABR- BRAZILBZ- BELIZECA- CANADACH- SWITZERLANDCI- CÃ TE D'IVOIRECL- CHILECN- CHINACO- COLOMBIACR- COSTA RICACS- SERBIA and MONTENEGRO(1)CU- CUBACV- CAPE VERDECZ- CZECH REPUBLICEC- ECUADOREE- ESTONIAEG- EGYPTFK- FALKLAND ISLANDSGA- GABONGH- GHANAGL- GREENLANDGM- GAMBIAGN- GUINEAGT- GUATEMALAGY- GUYANAHN- HONDURASHR- CROATIAID- INDONESIAIN- INDIAIR- IRANJM- JAMAICAJP- JAPANKE- KENYAKR- SOUTH KOREAKZ- KAZAKHSTANLK- SRI LANKALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIAMZ- MOZAMBIQUENA- NAMIBIANC- NEW CALEDONIANG- NIGERIANI- NICARAGUANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPG- PAPUA NEW GUINEAPH- PHILIPPINESPF- FRENCH POLYNESIAPM- ST PIERRE AND MIQUELONPK- PAKISTANPL- POLANDRU- RUSSIASC- SEYCHELLESSG- SINGAPORESI- SLOVENIASK- SLOVAKIASN- SENEGALSR- SURINAMETH- THAILANDTN- TUNISIATR- TURKEYTW- TAIWANTZ- TANZANIAUG- UGANDAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENYT- MAYOTTEZA- SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Decision 95/408/ECAM- ARMENIA(2)AO- ANGOLAAG- ANTIGUA AND BARBUDA(3)AZ- AZERBAIJAN(4)BJ- BENINBS- BAHAMASBY- BELARUSCG- REPUBLIC OF CONGO(5)CM- CAMEROONCY- CYPRUSDZ- ALGERIAER- ERITREAFJ- FIJIGD- GRENADAHK- HONG KONGHU- HUNGARY(6)IL- ISRAELMM- MYANMARMT- MALTARO- ROMANIASB- SOLOMON ISLANDSSH- ST HELENASV- EL SALVADORTG- TOGOUS- UNITED STATES OF AMERICAZW- ZIMBABWE.(1) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.(2) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(3) Authorised only for imports of fresh fish.(4) Authorised only for imports of caviar.(5) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(6) Authorised only for import of live animals intended for direct human consumption.